In my opinion the appellee was not entitled to a trial de novo in the circuit court.
The municipal civil service commission is an administrative body. It is not a judicial body. The attempt on the part of the Legislature to provide a trial de novo in the circuit court on appeal from an action of this administrative body, on which trial the circuit court can substitute its judgment for that of the civil service commission, is an unauthorized attempt to impose nonjudicial functions upon the court.
The Constitution of this state, in 1 of art. IV, provides that the powers of the state government shall be divided in three distinct parts, each of them to be confided to a separate body; those which are legislative to one, those which are executive to another, and those which are judicial to another.
Section 2 of art. IV of the Constitution provides that no person or collection of persons, being one of these departments, shall exercise any power belonging to either of the others.
The Civil Service Commission is not a judicial body. It is executive or legislative. No judicial body can be created other than those provided for in the Constitution, and the Constitution does not provide for any such a judicial body as the Civil Service Commission.
It has been held by high authority that an attempt to foist non-judicial functions upon the courts is void.
In the case of Re Harold Fredericks, et al.,285 Mich. 262, 280 N.W. 464, 125 A.L.R. 259, the Michigan court had before it a civil service statute very similar to the Arkansas statute. The Michigan court held that the decision of a civil service commission removing an officer for cause was not a judicial action and is not subject *Page 292 
to review by the courts on appeal; that the attempt on the part of the Legislature to permit a review on appeal was unconstitutional.
The Illinois court reached the same conclusion in the case of City of Aurora v. Shoeberlein, 230 Ill. 496,82 N.E. 860. The Wisconsin court reached a similar result in the case of Clancy v. Board of Fire  Police Commissioners of Milwaukee, 150 Wis. 630, 138 N.W. 109.
The United States Supreme Court has repeatedly held that similar attempts on the part of Congress to vest in the Supreme Court the right on appeal to substitute its judgment for that of an administrative tribunal are void as attempts to vest in the court powers other than judicial powers. One illustration of this is in the case of Federal Radio Commission v. General Electric Co., 281 U.S. 464, 50 S. Ct. 389, 74 L. Ed. 969. The federal statute there authorized an appeal from the decisions of the Federal Radio Commission and authorized the court on such appeal to hear additional evidence and to "alter or revise the decision appealed from and to enter such judgment as to it may seem just." The United States Supreme Court held that the decision to be reached on such an appeal was not, under the statute, a judicial decision, but was that of a revising administrative agency and that such a judgment was not reviewable by the Supreme Court.
The federal statute was thereafter amended so as to limit the court review to questions of law and to provide that findings of fact made by the commission should be conclusive if based on substantial evidence and if not arbitrary or capricious. U.S.C.A., Title 47, 96.)
In the later case of Federal Radio Commission v. Nelson Brothers, 289 U.S. 266, 53 S. Ct. 627,77 L. Ed. 1166, 89 A.L.R. 406, the Supreme Court held that a court review under the amended statute was judicial and not administrative and that such a decision could be reviewed by the Supreme Court.
In my opinion, the only review in a court which can be constitutionally provided for actions of a civil service *Page 293 
commission is a review limited to questions of law, such as whether the commission proceeded within the scope of its statutory authority and followed the procedure provided by law and whether the finding of the commission is supported by substantial evidence and is not arbitrary or capricious.
I do not believe that either the circuit court or this court can be constitutionally authorized to substitute its judgment for that of the commission or to alter or revise the decision of the commission or to enter such judgment as the court might have entered if it had been trying the case in the first place.
For these reasons, I believe that the judgment appealed from should be reversed and remanded for such further proceedings as might be proper to afford to the appellee a strictly judicial review of the order of the civil service commission along the lines above indicated. In Hall v. Bledsoe, 126 Ark. 125, 189 S.W. 1041, the action of an administrative board was reviewed on certiorari. The opinion in that case states the scope of what I regard as the limits of a judicial review of such actions.